



COURT OF APPEAL FOR ONTARIO

CITATION:

Ontario (Community Safety
    and Correctional Services) v.
Ontario (Information and Privacy Commissioner),
2012
    ONCA 393

DATE: 20120608

DOCKET: C54647

Laskin, Sharpe and Epstein JJ.A.

BETWEEN

Ministry of Community
    Safety and Correctional Services

Applicant (Appellant)

and

Information and Privacy Commissioner
, and John
    Doe, Requester

Respondents (Respondent in appeal)

APPLICATION UNDER the
Judicial
    Review Procedure Act
, R.S.O. 1990, c. J. 1

Sara Blake, for the appellant

William S. Challis, for the respondent

Heard and released orally: June 4, 2012

On appeal from the order of the Divisional Court (Aston,
    Low and Hourigan JJ.), dated June 7, 2011, with reasons by Aston J. and
    reported at 2011 ONSC 3525, 282 O.A.C. 199, which dismissed the application for
    judicial review of Order PO-2811 made on August 7, 2009, by an adjudicator
    employed by the Information and Privacy Commissioner, reported at [2009]
    O.I.P.C. No. 127.

ENDORSEMENT

[1]

A request was made under the
Freedom of Information and Protection
    of Privacy Act
, R.S.O. 1990, c. F.31
for
    disclosure of a record containing a list of the first three characters of
    Ontarios postal codes in one column with a second corresponding column of
    figures representing the number of individuals residing in each area who are
    listed in the Ontario Sex Offender Registry.  The Ministry resisted the request
    based on its assertion that the information in the record may lead to the identification
    of the whereabouts of registered offenders. The Information and Privacy
    Commissioner ordered that the record be disclosed.

[2]

The Divisional Court dismissed the Ministrys application for judicial
    review of the Commissioners decision.

[3]

The Ministry obtained leave to appeal to this court based on its
    submissions that, given its concern about the potential use of the requested
    record in terms of locating registered offenders, the record is exempt from
    disclosure under s. 14 of the Act, as it contains information that may
    reasonably lead to an expectation of harm (s. 14(1)(e)) or may facilitate the
    commission of an illegal act or hamper the control of crime (s. 14(1)(l)).

[4]

The Commissioner found that the evidence did not support the Ministrys concern
    and therefore concluded that the Ministry had failed to provide a basis for
    exempting the record from disclosure.

[5]

We agree with the Divisional Court that the Commissioners conclusion
    was reasonable.

[6]

The Ministry offered little, if any, evidence that the partial postal
    code information contained in the record, alone or together with other
    information, may be used to locate convicted sex offenders within communities
    or may engender an offenders subjective heightened perception of this
    possibility, thereby adversely affecting compliance with the Sex Offender Registry.

[7]

The Commissioner applied the correct test.  And his findings of fact
    were supported by the evidence.  It was therefore open to the Commissioner to hold
    that the Ministry had not met the evidentiary burden described in
Ontario
    (Workers Compensation Board) v. Ontario (Assistant Information & Privacy
    Commissioner)

(1998), 41 O.R. (3d) 464 (C.A.).

[8]

The appeal is therefore dismissed.  There will be no order as to costs.

John Laskin J.A.

Robert Sharpe J.A.

Gloria Epstein J.A.


